In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-039 CR

____________________


DANA LEEMON LOVEJOY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 07-01654




MEMORANDUM OPINION
 On December 17, 2007, the trial court sentenced Dana Leemon Lovejoy on a
conviction for possession of a controlled substance.  Lovejoy filed a notice of appeal on
January 23, 2008.  The trial court entered a certification of the defendant's right to appeal in
which the court certified that this is a plea-bargain case and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's
certification to the Court of Appeals.
	On January 30, 2008, we notified the parties that we would dismiss the appeal  unless
an amended certification was filed within fifteen days of the date of the notice and made a
part of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been
supplemented with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered March 12, 2008
Do not publish

Before Gaultney, Kreger, and Horton, JJ.